Citation Nr: 1212128	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to an increased compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues as stated on appeal.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing has been associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim with an accompanying waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, in April 2008, prior to the issuance of a statement of the case, the Veteran requested a hearing before a decision review officer (DRO).  In June 2009, following receipt of the statement of the case, the Veteran once again requested a hearing before a decision review officer.  A note on that request states that if the upcoming VA examination was unfavorable, such a hearing would be scheduled.  However, a hearing before a DRO has not yet been scheduled and it does not appear as though the Veteran has withdrawn that request.  Thus, a hearing should be scheduled on remand.

Next, at his October 2011 hearing before the Board, the Veteran stated that his hypertension had worsened since the last VA examination conducted in July 2008.  He stated that in the previous two months, his medications had been increased.  The most recent treatment record indicating the Veteran's blood pressure readings is dated in June 2009.  The most recent VA treatment records are dated until October 2008.  Thus, because it is difficult to determine whether the Veteran's hypertension has increased in severity in the previous years, and because his July 2008 VA examination is somewhat remote, the Board finds that a new VA examination and a request for more recent records is necessary in this case. 

With regard to the Veteran's claim for service connection for diabetes mellitus, to include as secondary to service-connected hypertension, the Veteran contends that he was pre-diabetic while in service and was then diagnosed with diabetes following service.  He also contends that his hypertension has caused or aggravated his diabetes.  Service treatment records reflect that in April 2002, laboratory testing showed a glucose of 91, with the normal range being 74-118.  That month, the Veteran was tested and assessed to be suffering from an atrial flutter.  He was having symptoms of light-headedness and shortness of breath.  He was started on Coumadin.  In November 2003, a medical board summarized the Veteran's physical health with regard to his atrial flutter, hyperlipidemia, and erectile dysfunction.  Laboratory testing was reviewed with no diagnosis of diabetes.  Post-service treatment records reflect that the Veteran was found to have hypertension on VA examination in February 2004.  He was then diagnosed with diabetes mellitus in May 2008, when he was hospitalized for diabetic ketoacidosis.  At that time, his hypertension was elevated and was brought back down with medication.  In June 2009, a VA examiner concluded that the Veteran's diabetes mellitus was most likely of a genetic and lifestyle etiology and was not secondary to his hypertension.  The examiner stated that hypertension was not among the etiologies of diabetes mellitus.  

In this case, however, an opinion as to whether the Veteran's hypertension has aggravated his diabetes mellitus has not been obtained.  Moreover, an opinion as to whether the Veteran's diabetes mellitus began in service, as the Veteran contends, should also be obtained. 

Finally, at his October 2011 hearing, the Veteran stated that he had been treated at Scott & White hospital in 2005 or 2006.  On remand, he should be given the opportunity to provide authorizations to release any further medical records in support of his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Inquire as to whether the Veteran wishes to have a hearing before a decision review officer, and, if so, schedule that hearing.

2.   Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for diabetes mellitus, as well as for his claim for increased rating for hypertension.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of his diabetes mellitus and the current severity of his hypertension.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should answer the following questions:

a)  Assess the severity of the Veteran's hypertension, including documentation of his diastolic and systolic pressure.  Determine whether the Veteran has a history of diastolic pressure of 100 or more requiring continuous medication for control.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is etiologically related to his active service, or had its onset in service, to include his report that he was told he was pre-diabetic in service?  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms since service.  The examiner should provide the rationale for all opinions provided.

c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus has been either 1)  caused or 2)  aggravated (permanently worsened) by her service-connected hypertension?  The examiner should provide the rationale for all opinions provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


